Exhibit 10.3
 
 
ASSET PURCHASE AGREEMENT


THIS AGREEMENT made this 15th day of February, 2018


 BETWEEN:




BLOCKCHAIN MINING SUPPLY & SERVICES LTD.
a corporation incorporated under the laws of the Province of Ontario
(the "Vendor")


- and -
RIOT BLOCKCHAIN, INC.
a corporation incorporated under the laws of the State of Nevada
(the "Purchaser")




WHEREAS the Vendor is the owner of certain assets being 3,000 Bitmain Antminer
S9 model & 3,000 PSU more fully described on Schedule I attached hereto (the
"Assets");


AND WHEREAS the Purchaser is desirous of purchasing the Assets from the Vendor;


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants and agreements set out herein, the parties respectively covenant and
agree as follows.



1.
Definitions.

Where used in this Agreement or in any amendment, the following terms shall have
the following meanings respectively:



(a)
"Agreement" means this Agreement of Purchase and Sale, including all schedules,
and all instruments supplemental to or in amendment or confirmation of this
Agreement;

(b)
"Assets" means 3,000 Bitmain Antminer S9 model, and 3,000 PSU;

(c)
"Escrow Funding Date:" means the 15th day of February, 2018;

(d)
"Purchase Price" means the purchase price to be paid by the Purchaser to the
Vendor as described in Section 2 of this Agreement; and




2.
Purchase Price. The purchase price payable to the Vendor by the Purchaser for
the Assets shall be the sum of EIGHT MILLION, FIVE HUNDRED THOUSAND ($8,500,000
USD) US DOLLARS (the "Purchase Price").

a.
Payment of Purchase Price. The Purchase Price shall be payable as follows:

i.
SEVEN MILLION ($7,000,000 USD) US DOLLARS which shall be paid to an escrow
account selected by the Purchaser on the Escrow Funding Date (the "Escrow
Funds") pursuant to the Escrow Agreement (the "Escrow Agreement) in the form
attached hereto as Exhibit A; and

 
 
1

--------------------------------------------------------------------------------

 

ii.
ONE MILLION FIVE HUNDRED THOUSAND ($1,500,000) US DOLLARS which shall be paid to
the Vendor no later than one hundred and eighty (180) days after the Closing
Date (as defined below) or at such time when the Assets become operational,
whichever is sooner.

3.
Inspection. Purchaser shall have opportunity to inspect the Assets on or before
the Escrow Funding Date .




4.
Release of Escrow. The Escrow Funds shall be released from escrow to Vendor at
such time when the Assets are retrieved by Purchaser from its present location
municipally known as 191 Superior Blvd, in the City of Mississauga, Ontario L5T
2L6 (the "Closing Date"). Purchaser shall send written notice to the Vendor
advising of such date and time when the Assets are retrieved in full, and Vendor
shall inspect the premises to confirm same. Notwithstanding, the Closing Date
shall be no more than seven days (7) days from the Escrow Funding Date. If no
written notice by Purchaser is sent to Vendor advising of retrieval or if Assets
are not physically retrieved within seven (7) days of the Escrow Funding Date
then on the eighth (8) day all Escrow Funds shall be released to the Vendor.




5.
Warranty. Vendor hereby transfers and assigns to Purchaser any and all
warranties with respect to the Assets provided by Bitmain to Vendor in
connection with its original purchase of the Assets, and Vendor provides the
Purchaser with full benefit of the warranty over the assets provided by Bitmain
as published by Bitmain online.  Vendor is the true and lawful owner, and has
good title to, all of the Assets, free and clear of all encumbrances.  The
Assets owned are in good operating condition and repair and are adequate for the
uses to which they are being put, ordinary wear and tear excepted.  As of the
Escrow Funding Date, there will be no restrictions on the Purchaser's right or
ability to modify, relocate, or dispose of the Assets as the Purchaser sees
fit..




6.
Title. All right, title and interest to the Assets shall pass to Purchaser on
the Closing Date by operation of law.




7.
Risk of Loss. All risk of loss with respect to the Assets shall remain with
Vendor until the Closing Date.




8.
Duty to Insure. Vendor shall adequately insure the Assets against loss or damage
by insurable hazards to at least equal to that of the Purchase Price until the
Closing Date.

 
 
2

--------------------------------------------------------------------------------




9.
No taxable supply. It is acknowledged and understood that the Assets are a
taxable supply under the Excise Tax Act, RSC 1985 C E-15 (the "ETA"), however
will not be subject to excise tax of GST/HST under the ETA pursuant to Schedule
VI (Subsection 123(1)), Part V as an exempt supply of goods for export.
Purchaser confirms that upon taking title to the Assets, the Assets will
immediately be exported from Canada. If Assets remain in Canada, and excise
taxes under the ETA become exigible, Purchaser shall be wholly responsible for
same.




10.
Representations and Warranties of Vendor:

Vendor hereby makes the following representations and warranties, as of the date
hereof, to and in favour of Purchaser, and acknowledges that Purchaser is
relying upon such representations and warranties in connection with entering
into this Agreement:
10.1 Incorporation and Corporate Power of Vendor. Vendor is a corporation
incorporated, organized, validly subsisting and in good standing under the laws
of the jurisdiction of its incorporation. Vendor has all requisite corporate
power, authority and capacity to carry on its business as presently conducted
and to execute and deliver this Agreement and all other agreements and
instruments to be executed by it as contemplated herein and to perform its other
obligations hereunder and under all such other agreements and instruments
contemplated herein. Vendor has the corporate power, authority and capacity to
own and dispose of the Assets to Purchaser.
10.2 Authorization by Vendor. The execution and delivery of this Agreement and
all other agreements and instruments to be executed by it as contemplated herein
and the completion of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of Vendor and no
further corporate action is required to be taken by the directors or
shareholders to authorize the completion of the transactions contemplated
herein.
10.3 Title to Assets. Vendor has good and marketable legal and beneficial title
to the Assets, in each case, which will be free and clear of any and all liens
and encumbrances.  There is no agreement, option or other right or privilege
outstanding in favour of any Person for the purchase from Vendor of the Assets
or any part thereof.
10.4 Regulatory Approvals. No regulatory approval or filing with, notice to, or
waiver from any governmental authority is required to be obtained or made by
Vendor: (a) in connection with the execution and delivery of, and performance by
Vendor of its obligations under, this Agreement or the consummation of the
transactions contemplated hereby; (b) to transfer any and all rights and
benefits thereunder to Purchaser; or (c) to the knowledge of the Vendor, to
permit the Purchaser to operate the Assets as contemplated.
10.5 Absence of Conflicting Agreements. The execution, delivery and performance
of this Agreement by Vendor and the completion of the transactions contemplated
by this Agreement do not and will not result in or constitute any of the
following:
 
 
3

--------------------------------------------------------------------------------

i.
a default, breach or violation or an event that, with notice or lapse of time or
both, would be a default, breach or violation of any of the terms, conditions or
provisions of the articles or by-laws of Vendor;

ii.
an event which, pursuant to the terms of any contract or licence, would cause
any right or interest of Vendor to come to an end or be amended in any way that
is detrimental to the Assets or the business of Purchaser;

iii.
the violation of any applicable law.

10.6 Intellectual Property.  The Assets do not violate or infringe the
intellectual property of any third party and Purchaser will have all rights to
intellectual property (without the need to make any payments in connection
therewith) required to operate the Assets in the manner currently contemplated.
10.7 Warranty Matters.  There have not been any warranty claims made against
Vendor in respect of its business or sales of miners or for which Vendor was
responsible in the 24 months prior to the date hereof.

11.
Representations and Warranties of Purchaser:

Purchaser hereby makes the following representations and warranties, as of the
date hereof, to and in favour of Vendor, and acknowledges that Vendor is relying
upon such representations and warranties in connection with entering into this
Agreement:
11.1 Incorporation and Corporate Power. Purchaser is a corporation incorporated
and organized and subsisting under the laws of the jurisdiction of its
incorporation. Purchaser has the corporate power, authority and capacity to
execute and deliver this Agreement and Purchaser as the requisite funds to
satisfy the payment of the Purchase Price and has the authority to execute and
deliver all other agreements and instruments to be executed by it as
contemplated herein and to perform its obligations under this Agreement and
under all such other agreements and instruments.
11.2 Authorization by Purchaser. The execution and delivery of this Agreement
and all other agreements and instruments to be executed by it as contemplated
herein and the completion of the transactions contemplated by this Agreement and
all such other agreements and instruments have been duly authorized by all
necessary corporate action on the part of Purchaser.

11.3
Enforceability of Obligations. This Agreement constitutes a valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with its
terms.

11.4 Absence of Conflicting Agreements. The execution, delivery and performance
of this Agreement by Purchaser and the completion of the transactions
contemplated by this Agreement do not and will not result in or constitute any
of the following:

i.
a default, breach or violation or an event that, with notice or lapse of time or
both, would be a default, breach or violation of any of the terms, conditions or
provisions of the articles or by-laws of Purchaser; or

ii.
the violation of any applicable law.

 
 
4

--------------------------------------------------------------------------------

12.      General.

 
a.
Confidentiality.  The parties shall hold in strictest confidence any information
and material which is related to either Purchaser or Vendor's business or is
designated by either Purchaser or Vendor as proprietary and confidential, herein
or otherwise.  Vendor further covenants not to disclose or otherwise make known
to any Party nor to issue or release for publication any articles or advertising
or publicity matter relating to this Agreement in which the name of Purchaser or
any of its affiliates is mentioned or used, directly or indirectly, unless prior
written consent is granted by the other party; provided, however, that the
Purchaser shall be entitled to make any disclosures required by it as a public
company under applicable law, regulation or stock exchange rule without any
consent of Vendor, including the filing of this Agreement as an exhibit thereto.

 

 
b.
Force Majeure. Any delay or failure of Vendor to perform its obligations under
this Agreement will be excused to the extent that the delay or failure was
caused directly by an event beyond the Vendor's control, without the Vendor's
fault or negligence and that by its nature could not have been foreseen by the
Vendor or, if it could have been foreseen, was unavoidable (which events may
include natural disasters, embargoes, explosions, riots, wars, acts of
terrorism, strikes, labour stoppages or slowdowns or other industrial
disturbances, and shortage of adequate power or transportation facilities).

 

 
c.
Notices.  All notices and other communications pertaining to this Agreement
shall be in writing and shall be deemed duly to have been given if personally
delivered to the other Party or if sent by certified mail, return receipt
requested, postage prepaid or by Federal Express, United Parcel or other
nationally recognized overnight carrier. All notices or communications between
Purchaser and Vendor pertaining to this Agreement shall be addressed to the
Vendor at: joekalfa@gmail.com and to the Purchaser at john@riotblockchain.com.
Either Party may change its notification address by giving written notice to
that effect to the other Party in the manner provided herein.

 

 
d.
Waiver.  Any waiver by either Party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement.  The failure of a Party to insist upon strict adherence to any term
of this Agreement on one or more occasions shall neither be considered a waiver
nor deprive that Party of any right thereafter to insist upon strict adherence
to that term or any other term of this Agreement.  Any waiver must be in writing
and signed by the Party to be charged therewith.

 

 
e.
Modifications.  No revision or modification of this Agreement shall be effective
unless in writing and executed by authorized representative of both parties.

 
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
f.
Assignment.  Neither party shall assign, transfer, delegate or subcontract any
of its rights or obligations under this Agreement without the prior written
consent of the other party. Any purported assignment or delegation in violation
of this Section shall be null and void. No assignment or delegation shall
relieve the other party of any of its obligations hereunder.

 

 
g.
Severability.  If any portion of this Agreement is held invalid, such invalidity
shall not affect the validity of the remaining portions of the Agreement, and
the parties will substitute for any such invalid portion hereof a provision
which best approximates the effect and intent of the invalid provision.

 

 
h.
Construction and Jurisdiction.  This Agreement, the legal relations between the
parties and any action, whether contractual or non-contractual, instituted by
any party with respect to any matter arising between the parties, including but
not limited to matters arising under or in connection with this Agreement, such
as the negotiation, execution, interpretation, coverage, scope, performance,
breach, termination, validity, or enforceability of this Agreement, shall be
governed by and construed in accordance with the internal laws of the State of
New York without reference to principles of conflicts of laws.  The parties
hereto hereby irrevocably submit to the exclusive jurisdiction of the courts of
the State of New York and the Federal Courts of the United States of America
located within the Eastern or Southern District of New York with respect to any
matter arising between the parties, and hereby waive, and agree not to assert,
as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or thereof, that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in said
courts or that the venue thereof may not be appropriate or that this Agreement
or any such document may not be enforced in or by such courts, and the parties
hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such a New York State or Federal
court.  The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by applicable law, shall be valid
and sufficient service thereof. With respect to any particular action, suit or
proceeding arising between the parties, including but not limited to matters
arising under or in connection with this Agreement, venue shall lie solely in
any New York County or any Federal Court of the United States of America sitting
in the Eastern or Southern District of New York.  The prevailing party in any
dispute arising out of this Agreement shall be entitled to his or its reasonable
attorney's fees and costs.

 

 
i.
Headings.  The paragraph titles of this Agreement are for conveniences only and
shall not define or limit any of the provisions hereof.

 

 
j.
Entire Agreement.  This Agreement, all schedules attached hereto and the Escrow
Agreement, is intended as the complete and exclusive statement of the agreement
between Purchaser and Vendor with respect to the subject matter hereof, and
supersede all prior agreements and negotiations related thereto.

 
 
 
6

--------------------------------------------------------------------------------

 

 
k.
Binding Effect.  The provisions hereof shall be binding upon and shall inure to
the benefit of Purchaser and Vendor, their respective successors, and permitted
assigns.

 

 
1.
Counterparts.  Provided that all parties hereto execute a copy of this
Agreement, this Agreement may be executed in counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument.  Executed copies of this Agreement may be delivered by
facsimile transmission or other comparable means.  This Agreement shall be
deemed fully executed and entered into on the date of execution by the last
signatory required hereby.





[SIGNATURES APPEAR ON FOLLOWING PAGES AND ARE SIGNED IN COUNTERPART]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.




By the Purchaser


RIOT BLOCKCHAIN, INC.




Per: __________________________
Name:  John O'Rourke
Title:
I have authority to bind the corporation




















By the Vendor


BLOCKCHAIN MINING SUPPLY &
SERVICES LTD.






Per: __________________________
Name:  Joe (Yonah) Kalfa
Title:    President
I have authority to bind the corporation










7

--------------------------------------------------------------------------------

 




Schedule "A"


 






8

--------------------------------------------------------------------------------



EXHIBIT A


ESCROW AGREEMENT

 
9